Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary G. Harris appeals the district court’s order granting summary judgment in favor of the Defendant on his action brought pursuant to the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634 (West 2008 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Tietex Int’l, Ltd., No. 7:08-cv-03020-JMC, 2010 WL 4365849 (D.S.C. Oct. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.